Citation Nr: 0939760	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1969.  The Veteran is the recipient of, among other 
decorations, the Combat Infantryman Badge (CIB) and Bronze 
Star Medal (BSM).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Indianapolis, Indiana that granted service 
connection for PTSD and assigned an initial rating of 30 
percent disabling.  Subsequent RO decisions dated December 
2006 and October 2007 continued the 30 percent rating, and 
the Veteran continued his appeal.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
symptoms of depressed mood, anxiety, chronic sleep 
impairment, including nightmares, impaired short-term memory, 
difficulty establishing and maintaining effective 
relationships, hypervigilance with an increased startle 
response, intrusive thoughts of combat experiences, periods 
of unprovoked anger, and intermittent suicidal ideation.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an evaluation in 
excess of 30 percent disabling for service-connected PTSD, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1).  As part 
of that notice, VA must "indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. 
§ 5103(a)(1).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, the Board finds that letters dated December 
2005, March 2006, October 2006, and May 2008 fully satisfied 
the notice requirements of the VCAA, and that the Veteran's 
claim was readjudicated several times by way of December 2006 
and October 2007 rating decisions, a January 2008 Statement 
of the Case (SOC), and a May 2009 Supplemental Statement of 
the Case (SSOC).  Thus, any error as to the timeliness of the 
VCAA notices was harmless.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file. The Veteran has at no time referenced any 
outstanding records that he wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

In January 2006, April 2006, November 2006, July 2007, and, 
most recently, January 2009, the Veteran was provided with VA 
examinations in connection with his PTSD disability.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected PTSD since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough, complete, and adequate upon which to 
base a decision with regard to this claim.  The VA examiners 
had an opportunity to personally interview and examine, and 
their reports provide the information necessary to evaluate 
the Veteran's disability under the applicable rating 
criteria.  Additionally, the VA examiners noted the affect of 
the Veteran's disability on his daily living and his 
employment on their respective reports, but particularly in 
the most recent examination.  As such, the Board finds the 
examination reports are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, supra.

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2009).  When a 
veteran timely appeals an initial rating for a service-
connected disability within one year of the rating decision, 
VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for periods of time 
since the filing of his claim when his disability may have 
been more severe than others.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  Notably, the term "such as" in 38 
C.F.R. § 4.130 precedes lists of symptoms that are not 
exhaustive, but rather serve as examples of the type and 
degree of symptoms and their effects that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F. R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, 
recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.



The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect, circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning (such as few friends or conflicts with 
peers or coworkers).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  38 C.F.R. § 4.130 (2009) 
(incorporating by reference VA's adoption of the DSM-IV for 
rating purposes).

The Veteran's PTSD is currently assigned a disability rating 
of 30 percent.  The Veteran seeks a higher initial rating.

After a careful review of the evidence of record, and for the 
reasons and bases set forth below, the Board concludes that 
the Veteran's PTSD more nearly approximates the criteria for 
a 70 percent rating, but no more.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2009).  In this regard, the 
Board notes that the evidence of record, as described in 
greater detail below, reflects that the Veteran's PTSD is 
manifested by symptoms of depressed mood, anxiety, chronic 
sleep impairment, including nightmares, impaired short-term 
memory, difficulty establishing and maintaining effective 
relationships, hypervigilance with an increased startle 
response, intrusive thoughts of combat experiences, periods 
of unprovoked anger, and intermittent suicidal ideation.

In this regard, the Board recognizes that the medical 
evidence of record reflects multiple psychiatric diagnoses 
other than PTSD, as well as diagnoses of alcohol and 
substance abuse.  The law has consistently precluded direct 
service connection for alcohol and drug abuse.  The Federal 
Circuit, however, has held that alcohol or drug abuse may be, 
among other things, a symptom of a service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  In this regard, the Board acknowledges September 2002 
private treatment records from the Hazelden treatment 
facility that reflect that the Veteran received 28 days of 
inpatient treatment for substance abuse.  These Hazelden 
treatment records reflect that the Veteran reported a history 
of drinking four to eight beers per day for at least 30 
years.  Also, the treatment records reflect that Vietnam was 
"all he talked about," in fact, one of the staff 
psychologists who, coincidentally, happened to be a fellow 
veteran of the same unit, same year, as the Veteran in 
Vietnam, indicated that the Veteran may have had some 
unresolved issues relating to Vietnam (although none of the 
records actually relate the Veteran's substance abuse 
directly to service).  Cf. VA Mental Health Clinic (MHC) 
Treatment Record, July 2005 at 1 (Veteran reported abusing 
alcohol and drugs after 1999 back injury); VA MHC Treatment 
Record, August 2005 (Veteran reported alcohol and drug abuse 
to reduce symptoms of PTSD); St. Margaret Mercy Hospital 
Treatment Record, October 2004 (Veteran reported drinking 12 
beers per day after he injured his back in 1998 to take away 
the pain). 

In this case, the RO separately denied service connection for 
alcohol and substance abuse in a final rating decision, and 
that issue was not appealed.  Thus, the Board lacks 
jurisdiction over the matter here.  Nevertheless, given the 
difficulty of differentiated what symptomatology is a 
manifestation of PTSD, and what symptomatology may be a 
manifestation of alcoholism, substance abuse, or other 
psychiatric illness, for the purpose of this decision, the 
Board will presume that all psychiatric symptoms and 
manifestations shown in the record during the pendency of 
this appeal are attributable to the service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (finding 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).

In this regard, October 2004 private treatment records from 
St. Margaret Mercy (Mercy) Hospital reflect that the Veteran 
was hospitalized for feelings of depressed mood "secondary 
to increasing pain" with suicidal ideation.  At the same 
time, however, the Board notes that, on admission, the 
Veteran's diagnoses included suicidality and "mood disorder 
with history of combat experience in Vietnam."  In addition, 
the records note the Veteran's history of strained financial 
circumstances and the fact that he reported that his daughter 
attempted suicide the week prior.  He reported having spent 
six to seven weeks in bed and that, every weekend, he had 
planned to kill himself.  The Veteran reported feelings of 
helplessness, hopelessness, social isolation, low energy, low 
concentration, sleep impairment, a loss of interest in usual 
activities, a loss of appetite, eating only one meal per day, 
feeling anxious, and worrying a lot.  The records also 
reflect that the Veteran reported that he quit drinking and 
using drugs in 2002 (except he reported continued use of 
marijuana) and he reported that he had been attending AA 
meetings and was sponsoring other AA members.  The Veteran 
was discharged with a GAF score of 50.  

Around November 2004, the Veteran applied for Social Security 
Administration (SSA) disability benefits.  The Veteran 
reported on Form SSA-3368 having earned approximately $82,000 
per year between 1993 and 2004 as vice president of a real 
estate company.  He reported that he stopped working in 
August 2004 due to his "back problems" and "depression 
(Vietnam syndrome)" and that his conditions began around 
January 1998.  The Board notes, however, that at this time, 
the Veteran had not been formally diagnosed with PTSD.  The 
Veteran generally reported an inability to work due to the 
above conditions and submitted various records discussed 
herein.  The Veteran also submitted a statement from his 
daughter on Form SSA-3368-BK, in which his daughter described 
some of the Veteran's symptoms as follows:

For several weeks, my father has become increasingly 
reclusive.  To my knowledge, he has only been leaving 
the house for his AA meetings and back treatments. . . 
Recently, he has been spending most of his time in bed.  

The Board notes that the Veteran's daughter indicated that 
his disability was due to his back injury and a resultant 
depression as opposed to being related to his service in 
Vietnam.

A December 2004 Indiana Department of Family and Social 
Services mental status examination report reflects that the 
Veteran claimed disability benefits due to "back problems, 
depression, Vietnam syndrome, and drug and alcohol abuse."  
The Veteran reported symptoms including chronic pain, poor 
appetite and weight loss, sleep impairment, depression, 
suicidal ideation, loss of interest in usual activities, 
feelings of hopelessness, isolation, poor concentration, low 
self-esteem, hypervigilance, increased startle response, and 
flashbacks.  The Indiana mental status examination report 
reflects diagnoses of, among other things, major depressive 
disorder, PTSD, and pain disorder.  

VA Mental Health Clinic (MHC) treatment records dated May 
2005 through February 2008 reflect that the Veteran was 
diagnosed with PTSD and attended regular therapy and 
medication management sessions at the VA facility.  These 
records as a whole reflect that the Veteran reported living 
alone, not working since 2004, and having symptoms of 
depressed mood, suspiciousness of people, isolation, 
hypervigilance with an increased startle response, chronic 
sleep impairment, including nightmares, intrusive thoughts, 
the inability to maintain effective relationships (other than 
with one of his daughters and his grandson), and intermittent 
suicidal ideation.  See, e.g., VA MHC Treatment Record, July 
2005 at 1-2 (generally); VA MHC Treatment Record, August 2005 
at 3 (living alone and not working since 2004), January 2007 
(symptoms of intrusive thoughts, sleep impairment, inability 
to establish effective relationships, short-term memory 
impairment), February 2008 (suicidal ideation but no plan or 
intent); VA MHC Treatment Plan, November 2007 (symptoms of 
intrusive thoughts, sleep impairment, hypervigilance, 
exaggerated startle response); VA MHC Psychology Service 
Progress Note, November 2007 (impaired memory and 
concentration, isolation).  The VA MHC treatment records 
reflect GAF scores between 35 and 44.  See VA MHC Treatment 
Records, July 2005 (GAF 35), September 2005 (GAF 38), March 
2007 (GAF 44), February 2008 (GAF 44).

A January 2006 VA PTSD examination report reflects that the 
Veteran reported symptoms of depressed mood, anxiety, chronic 
sleep impairment, including nightmares, and the inability to 
concentrate.  The VA examiner noted a GAF score of 49, a 
diagnosis of chronic PTSD, and opined that the Veteran's PTSD 
did not affect his social functioning or activities of daily 
living.  In April 2006, November 2006, and July 2007, the 
Veteran was given additional PTSD examinations (all by a 
second VA examiner), and these examination reports all 
reflect that the Veteran's symptoms had essentially not 
changed, except that the July 2007 examination report also 
reflects additional symptoms of the Veteran feeling paranoid 
around others and tending to isolate.  All three of these VA 
examination reports reflect GAF scores of 60.

A fourth VA PTSD examination was given in January 2009 by a 
different VA examiner.  The January 2009 VA examination 
report reflects that the Veteran's PTSD manifested by 
symptoms of irritability, nightmares (but a finding of no 
chronic sleep impairment), suspiciousness, depressed mood, 
disturbance of motivation, and "no signs of worsening . . . 
of the symptomatology that he presented on previous 
evaluations."  Id. at 10.  It was further noted that the 
Veteran "does not report startle response, reliving of the 
experiences in Vietnam, or impairment in his functioning 
based on PTSD."  Id. at 10.  The examiner recorded diagnoses 
of "affective mood disorder, depressed" and "PTSD, 
resolving," and noted a GAF score of 65.  Id. at 10-11.  The 
examiner also noted that the Veteran reported being an active 
member of the executive board of a local childrens' non-
profit organization, which involved some fundraising 
activities.  The examiner discussed his occupational 
capacity, noting that the Veteran was able to sit for one and 
a half hours during the exam, despite his complaints of 
chronic pain, and that his intellectual level suggesting that 
he could hold an occupation that did not require lifting or 
standing, and one that allowed him to move at his own 
discretion.  The examiner also noted that his real estate 
background suggested that he had the ability to sell, and 
that his college degree indicated that ability to manage 
financial issues, with continued occupational capacities to 
be determined, as noted in a Social Security evaluation when 
the impression of the examiner was that he could work 8 hours 
a day with medium duty.

The Board finds that, having resolved reasonable doubt in 
favor of the Veteran, the above evidence of record, as a 
whole, reflects symptoms of PTSD that more nearly approximate 
a 70 percent disability rating.  The Board notes that the 
Veteran was hospitalized for suicidal ideation in October 
2004, that the Veteran reports having no close relationships 
other than with a daughter and grandson, and the Veteran's 
social life appears to consist mostly of maintaining sobriety 
by attending AA meetings and sponsoring other members, as 
well as some volunteering at a local charity.

Evidence of record certainly does not, however, demonstrate 
total occupational and social impairment due to PTSD, and a 
disability evaluation greater than 70 percent is not 
warranted.  The Veteran is not totally socially impaired.  As 
noted above, the Veteran maintains a relationship with one of 
his daughters, his grandson, and the AA members that he 
sponsors.  He volunteers at a local childrens non-profit 
organization.  None of the above records reflect that the 
Veteran has ever been disoriented as to time and place, and 
he has denied any delusions or hallucinations.  Additionally, 
the evidence shows that the Veteran is able to perform the 
activities of daily living and to care for himself.  

The Board also acknowledges a February 2007 letter from a Dr. 
R.G.B., one of the VA psychologists who had been treating the 
Veteran at the VA MHC, in which the VA MHC psychologist 
opined that the Veteran is unable to work.  However, that 
psychologist clearly found that he was unable to work due to 
both his PTSD and his chronic pain from his back injury, as 
opposed to finding that his PTSD alone results in total 
occupational impairment.  On the other hand, the most recent 
VA examiner clearly felt that the Veteran was not totally 
occupationally impaired due to his PTSD, and, in fact, also 
noted that his employment history and college education 
suggested that he would be capable of holding a variety of 
jobs that did not require lifting or standing, and one that 
allowed him to move at his own discretion (taking into 
consideration physical impairment resulting from his back 
disability).  

The Board has also considered that the above medical evidence 
of record reflects GAF scores ranging from 35 to 65.  
According to the GAF scale, scores ranging from 30 to 40 
represent major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . . )."  The Board finds that the degree of 
disability suggested by a GAF score of 35 to 40 is not 
inconsistent with a 70 percent rating.  The Board, however, 
ultimately places more probative weight on the specific 
clinical findings noted on the above medical records, which, 
as discussed above, support no more than the 70 percent 
rating currently assigned.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, for the reasons previously discussed, 
the Board concludes that the 70 percent rating assigned 
herein contemplates the degree of the occupational 
interference relating to the Veteran's PTSD alone (as opposed 
to his chronic back pain).  While his PTSD does undoubtedly 
result in substantial occupational impairment, it must also 
be noted that the 70 percent rating assigned herein 
contemplates significant occupational and social impairment.  
Nevertheless, as the Veteran's PTSD has not necessitated 
frequent periods of hospitalization during the period under 
consideration in this appeal and has not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  As noted above, 
the Veteran's October 2004 hospitalization for suicidal 
ideation has been taken into consideration, greatly, in 
granting the 70 percent disabling rating, despite the 
conflicting evidence as to whether the Veteran's symptoms at 
that time related to his PTSD.  Nevertheless, the record does 
not demonstrate frequent hospitalizations so as to warrant 
consideration of an extraschedular rating.

In summary, the Board concludes that the evidence is in 
equipoise as to whether the Veteran's PTSD symptoms more 
closely approximate a disability rating of 50 percent or 70 
percent, and, therefore, having resolved doubt in favor of 
the Veteran, the Board will grant a higher evaluation of 70 
percent.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2009).  Assignment of staged ratings is not for 
application.  See Fenderson v. West, 12 Vet. App. at 126-127.



ORDER

Entitlement to an increased evaluation of 70 percent 
disabling for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


